Citation Nr: 0336387	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right thumb 
disability, to include DeQuervian's tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On April 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA healthcare providers that have 
treated his right thumb disability during 
the period from February 2001 to the 
present time.  Obtain records from each 
healthcare provider the appellant 
identifies.

2.  The record indicates that the veteran 
was treated for a right thumb disability 
by Howard Gandler, M.D., 2311 NW 
Northrup, Suite 207, Portland, Oregon 
97210 in December 2000.  Make 
arrangements to obtain the results of the 
bone scan this physician had requested.  
Also request the bone scan report from 
Ernest Talley, M.D., 501 NE Hood, Suite 
340, Gresham, Oregon 97030.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Portland, 
Oregon for any treatment for a right 
thumb disability during the period from 
January 2003 to the present time.  Please 
obtain following types of records: Notes, 
Discharge Summaries, Consults, Lab 
Findings, Imaging (X-Ray, MRI, CT scan), 
Procedures, Problem List and Confirmed 
Diagnoses.

4.  After the above development has been 
completed and all records obtained 
associated with the claims file, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  an 
orthopedic examination to determine the 
existence and etiology of any right thumb 
disability.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:

A complete rationale must be given 
for any opinion expressed, and the 
foundation for all conclusions must 
be clearly set forth.  The report of 
the examination should be associated 
with the veteran's claims folder.  
Any testing deemed necessary by the 
examiner should be conducted.

The veteran has claimed that his 
current right thumb disability is 
the result of his military service.  
He had active service from July 1966 
to January 1970 and from July 1982 
to September 1999.  He alleges that 
his right hand as injured while 
performing his duties refueling a 
ship during the 1960's and has 
continuously bothered him since that 
time.  Military outpatient records 
dated in February and July 1967 
noted two different injuries to the 
veteran's left hand.  X-rays taken 
in both months were negative.  There 
was no indication that the right 
hand had sustained an injury.  The 
veteran received periodic 
comprehensive physical examinations 
during his military service.  
Beginning on examination in August 
1981, the veteran reported a medical 
history of breaking numerous fingers 
during his early military service in 
the 1960s.  The only abnormality 
noted regarding his upper 
extremities was the loss of the 
terminal phalanx of the right fifth 
digit.  Beginning in the late 1990s, 
the veteran complained of numbness, 
tingling, and weakness associated 
with his fingers.  The service 
records associated these symptoms 
with radiculopathy resulting from 
cervical spine abnormalities.  His 
separation examination of May 1999 
found his upper extremities to be 
normal.  The veteran has post-
service history of questionable 
gout.  Private outpatient records of 
September and October 1999 
associated the veteran's thumb 
complaints with tendonitis and 
sprain.  At that time, the veteran 
noted that his symptoms had only 
started three months before.  A VA 
orthopedic examination of May 2000 
associated these complaints with 
DeQuervian's tendonitis.  At that 
time, the veteran claimed that he 
had experienced symptoms in his 
right thumb for the past six months.  
In a report of December 2000, a Dr. 
Gandler associated the thumb 
complaints with DeQuervian's 
tendonitis and osteoarthritis in the 
base of the thumbs.  A VA X-ray of 
his hands found no osteoarthritis in 
the right thumb, but did find 
degenerative changes in the 
radiocarpal joint of the right hand.  
A VA outpatient record of November 
2002 noted an impression of CMC 
arthritis with joint subluxation in 
both hands.

After a review of the medical evidence in 
the claims file, the orthopedic examiner 
should answer the following questions:

a.  Does the veteran currently 
suffer with a right thumb 
disability?  If so, please provide 
all appropriate diagnoses.

b.  Is it at least as likely as not 
that any current right thumb 
disability had its onset during the 
veteran's military service or is 
related to any in-service disease or 
injury? 

c.  If the veteran's right thumb 
disability was not directly incurred 
during his military service, is it 
at least as likely as not that this 
disability was aggravated beyond its 
natural course during his military 
service?  If possible, please 
indicate the degree of disability 
associated with this aggravation as 
opposed to the degree of disability 
that would have existed without such 
aggravation.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





